Citation Nr: 0619376	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a testicular 
disorder, claimed as secondary to service connected chronic 
recurrent osteomyelitis of the left os calcis.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service connected chronic 
recurrent osteomyelitis of the left os calcis.

3.  Entitlement to an increased evaluation for chronic 
recurrent osteomyelitis of the left os calcis, currently 
evaluated as 60 percent disabling.

4.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1943.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from January 2002, April 2002, and August 
2002 rating decisions of the Department of Veterans Affairs 
(VA), Phoenix, Arizona, regional office (RO).  

The veteran testified before a Veterans Law Judge in Phoenix, 
Arizona, in January 2004.  The tape of that hearing was 
subsequently lost, and the veteran was provided an 
opportunity to testify at a rescheduled hearing.  In October 
2004, the veteran appeared before the undersigned in a 
videoconference hearing, and a transcript of that hearing is 
of record.

In November 2004, the Board remanded the case for additional 
development.  Subsequently, a December 2005 rating action 
continued the prior denials.

The issues of entitlement to service connection for a low 
back disorder, claimed as secondary to service connected 
chronic recurrent osteomyelitis of the left os calcis, and 
for a total disability evaluation for compensation purposes 
based on individual unemployability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a 
finding that the veteran has a chronic testicular disorder 
that had its onset during service or was due to his service- 
connected chronic recurrent osteomyelitis of the left os 
calcis.

2.  The veteran's osteomyelitis of the left os calcis is not 
manifested by extension into major joints, multiple 
localization, long history of intractability and debility, 
anemia, amyloid liver changes, or other continuous 
constitutional symptoms.


CONCLUSIONS OF LAW

1.  A chronic testicular disorder was not incurred or 
aggravated in service, and is not proximately due to or the 
result of the service-connected chronic recurrent 
osteomyelitis of the left os calcis.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The schedular criteria for a rating in excess of 60 
percent for chronic recurrent osteomyelitis of the left os 
calcis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in January 2005.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claims for entitlement to service connection for a testicular 
disorder, and for an increased evaluation for osteomyelitis, 
has been obtained.  The veteran was provided with VA 
examinations in June 2001 and April 2005, and private and VA 
outpatient records were obtained.  The veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to these 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In May 2006, the RO provided the veteran with a letter 
setting forth the criteria for assigning disability ratings 
and effective dates.  However, in light of the Board's denial 
of the appellant's claims for service connection and an 
increased rating, no additional disability rating or 
effective date will be assigned.  There can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service Connection for Testicular Disorder

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records do not show any complaints or 
findings related to a testicular disability.  VA examination 
in March 1948 noted normal testes.  

The veteran is service connected for chronic recurrent 
osteomyelitis of the left os calcis.  This has been evaluated 
as 60 percent disabling since January 1967.  He contends that 
he currently has chronic testicular disability as a result of 
his service connected osteomyelitis.

Private medical records dated in June and July 2000 noted 
left epididymitis.  VA outpatient records dated in August 
2000 noted the veteran had been followed by a private 
urologist who suspected that his chronic foot ulcer was 
causing problems with his recent testicular infection.  (The 
Board notes that the private urologist's records are not 
available.)  Result of VA evaluation in August 2000 was that 
it was doubtful that the veteran's chronic osteomyelitis had 
anything to do with his recent epididymitis/orchitis.

On VA examination in April 2005, the veteran reported that he 
continued to have left scrotal pain every two to three days, 
lasting for 15 to 20 minutes.  The VA examiner examined the 
veteran, reviewed the record, and provided the following 
statement:

Is there a current chronic testicular 
disorder that is etiologically related to 
service connected osteomyelitis?  No.  
Veteran has some mild, intermittent, 
scrotal discomfort which may be a residual 
of an episode of epididymitis in 2000, but 
there is no mechanism by which his local, 
stable, osteomyelitis could have caused 
this- as supported by ID [infectious 
disease] specialist evaluation at the 
time.

There is no medical evidence of a testicular disorder during 
service.  The initial findings regarding epididymitis were 
shown more than five decades following the veteran's 
separation from his period of service.

The medical evidence does not support a finding that the 
veteran's current testicular disability is related to his 
service connected osteomyelitis.  As pointed out in the VA 
examiner's opinion, the osteomyelitis is localized to the 
foot, and stable.  The VA examiner specifically concluded 
that there was no causal relationship between the 
osteomyelitis and the epididymitis noted in 2000 or any 
current testicular complaints.  This is supported by the VA 
evaluation in August 2000. 

While the veteran has contended that he believes that his 
testicular disability is related to the service connected 
osteomyelitis, he is a layperson and not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the veteran's claim for service 
connection for a testicular disorder, claimed as secondary to 
service connected chronic recurrent osteomyelitis, left os 
calcis, must be denied.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.301, 3.303, 3.310 (2005).  There is no equipoise 
between the positive and negative evidence, therefore no 
reasonable doubt issue is raised. 38 C.F.R. § 3.102 (2005).


Evaluation of Osteomyelitis

The veteran contends that his service connected osteomyelitis 
of the left os calcis, merits an evaluation in excess of the 
60 percent current assigned.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The veteran's chronic recurrent osteomyelitis of the left os 
calcis has been rated as 60 percent disabling since January 
1967.  

Osteomyelitis that is acute, subacute, or chronic and of the 
pelvis, vertebrae, or extending into major joints, or with 
multiple localization or with long history of intractability 
and debility, anemia, amyloid liver changes, or other 
continuous constitutional symptoms, is rated at 100 percent.  
The current 60 percent rating applies if the osteomyelitis is 
manifested by frequent episodes, with constitutional 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5000 (2005).

On VA examination in June 2001, the veteran reported that his 
left heel occasionally drained.  He had a slight limp and 
tended to walk on the ball of his foot.  Examination of the 
left heel showed a deep longitudinal cleft three to four 
inches long and deep down into bone, with tenderness of 
either side of the soft tissues of the plantar aspect of the 
heel, medial more than lateral.  The impression was left heel 
with chronic intermittently draining osteomyelitis.

On VA examination in April 2005, the veteran reported almost 
chronic aching of the heel, sometimes with more intense 
pulsating pain; chronic drainage; no fevers, sweats, or 
weight loss.  The veteran reported that he treated his heel 
by swabbing the tract, and his wife trimmed the callous.  He 
used a cane around the house and a wheeled walker for longer 
distances.  Standing and walking aggravated his pain, while 
resting and elevation alleviated it.  There were no flare-
ups.  On examination, the veteran had a mild gait 
abnormality, but minimal limp.  There was slight tenderness 
over the mid heel.  The previous surgical scar was well-
healed, with no pain or tenderness, mild cupped indentation, 
no adherence to underlying tissue, no history of ulceration 
or breakdown, no disfigurement, and no functional 
limitations.  There was no pain during range of motion, and 
no fatigue, weakness, or incoordination noted with 
repetition.  The impression was of persistent but stable 
osteomyelitis with chronic drainage, foot pain, and gait 
abnormality; no evidence for extension into major joints, 
anemia, amyloid liver changes, or other constitutional 
symptoms.

Initially, the Board notes that the veteran's osteomyelitis 
has been rated as 60 percent disabling since January 1967.  
Since it has remained unchanged for more than 20 years, the 
60 percent rating is now protected under the provisions of 38 
C.F.R. § 3.951(b) (2005).  His osteomyelitis of the left os 
calcis does not involve the pelvis or vertebrae.  It does not 
extend into major joints, or involve multiple localization or 
a long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms.  Thus, the criteria for a 100 percent evaluation 
are not met.  The current 60 percent rating under Diagnostic 
Code 5000 encompasses his complaints of pain, drainage, and 
gait abnormality, and the evidence does not demonstrate 
functional loss or flare-ups that could support a higher 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the claim for 
an increased rating for chronic recurrent osteomyelitis of 
the left os calcis, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a testicular disorder, claimed as 
secondary to service connected chronic recurrent 
osteomyelitis of the left os calcis, is denied.

An evaluation in excess of 60 percent for chronic recurrent 
osteomyelitis of the left os calcis is denied.


REMAND

The veteran contends that he has low back disability that is 
etiologically related to his service connected osteomyelitis.  
The April 2005 VA examiner stated that the veteran's 
degenerative joint disease and disc disease were not caused 
by spinal anesthesia during service for osteomyelitis 
surgery, and that the degenerative joint disease was caused 
by age.  The examiner also stated that it was "at least as 
likely as not that the osteomyelitis-induced gait disturbance 
causes some mild exacerbation of his lower back condition."

Service connection may be established when aggravation of a 
veteran's non-service- connected condition is proximately due 
to or the result of a service-connected condition.  Allen, 
supra.

It is unclear from the April 2005 VA examination report just 
what would constitute the measurable increase in severity of 
the veteran's back disability due to the service connected 
osteomyelitis.  Thus, the claims folder should be returned to 
the examiner for clarification of his opinion.

Consideration of the veteran's claim for individual 
unemployability must await the resolution of the service 
connection issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims 
folder to the VA examiner who conducted 
the April 11, 2005, examination of the 
veteran.  The examiner should be asked to 
review his April 2005 examination report, 
and prepare an addendum clarifying his 
statement that it was "at least as 
likely as not that the osteomyelitis-
induced gait disturbance causes some mild 
exacerbation of his lower back 
condition."  Specifically, the examiner 
should identify what, if any, permanent 
and measurable portion of the veteran's 
current back disability is due to the 
service connected osteomyelitis.  The 
examiner should offer a complete 
rationale for any opinion provided.

2.  Following the above, the RO should 
readjudicate the veteran's claims for 
service connection for a low back 
disorder, claimed as secondary to service 
connected chronic recurrent osteomyelitis 
of the left os calcis, and for a total 
disability evaluation for compensation 
purposes based on individual 
unemployability.  A supplemental 
statement of the case should be provided 
to the veteran and his representative, 
and they should be given an adequate 
period of time in which to respond.  
Then, if appropriate, the case should be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


